Appeal by the defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered December 4, 1987, convicting him of burglary in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to private citizens. By decision and order dated September 30, 1991, the case was remitted to the County Court, Suffolk County, to hear and report on the voluntariness of the statements made by the defendant to private citizens pursuant to People v Huntley (15 NY2d 72), and the appeal was held in abeyance in the interim (People v Grillo, 176 *885AD2d 346). The County Court, Suffolk County, has conducted a Huntley hearing and filed its report.
Ordered that the judgment is affirmed.
The record does not support the defendant’s claim that the complainant and his relatives were acting as agents of the police at the time he was questioned about who had sent him to the subject premises. The inculpatory statements made by the defendant were not given in response to interrogation by the police or their agent, and there is nothing in the record to suggest that the statements were involuntarily obtained by the use or threatened use of physical force upon the defendant. Accordingly, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the statements made by him to private citizens (see, People v Ray, 65 NY2d 282; People v Miller, 137 AD2d 626, 628-629).
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Sullivan, Miller and Ritter, JJ., concur.